Citation Nr: 0430851	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an eating disorder.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for migraine and 
tension type headaches.  

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history 

In a January 1997 decision, the Board granted service 
connection for left ear hearing loss.  In February 1997, the 
RO implemented the January 1997 Board decision and assigned a 
noncompensable evaluation for left ear hearing loss.  In 
addition, the RO denied entitlement to service connection for 
an acquired psychiatric disorder, to include an eating 
disorder and entitlement to service connection for migraine 
and tension type headaches.  The veteran filed a notice of 
disagreement (NOD) with this decision.  He perfected his 
appeal by submission of a substantive appeal (VA Form 9) in 
August 1997.  

In November 1999, the Board remanded the issues to the RO for 
further development.  

In a February 2000 rating decision, the RO denied entitlement 
to service connection for bilateral pes planus.  The veteran 
perfected an appeal with respect to that issue in September 
2000.  

In a June 2002 rating decision, the RO denied entitlement to 
service connection for right ear hearing loss.  That month, 
the veteran filed a NOD as to the decision.  

In January 2003, the Board again remanded this case to the RO 
for further development.  In its remand, the Board instructed 
the RO to provide the veteran with a statement of the case 
(SOC) regarding the issue of entitlement to service 
connection for right ear hearing loss.  The veteran was 
provided a SOC on this issue in April 2003, and he perfected 
his appeal later that month.  

The veteran testified at video conference and Central Office 
hearings before the undersigned Veterans Law Judge in March 
2004 and in May 2004.  Transcripts of these hearings are 
associated with the claims file.  

This Board decision addresses the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include an eating disorder.  The remaining are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a January 1997 decision, the Board denied entitlement to 
service connection for residuals of an injury to the right 
knee and leg.  Reconsideration of the decision was denied in 
February 2004.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100.  That issue, accordingly, is not now on appeal.

In a May 2004 statement, the veteran withdrew claims of 
entitlement to service connection for venous angioma 
formation of the right parietal lobe and entitlement to 
service connection for dental conditions.  Accordingly, these 
matters will not be addressed by the Board.  See 38 C.F.R. § 
20.204 (2003).

In an August 2004 statement, the veteran expressed concern 
with the denial of his VA life insurance by the RO in 1997.  
That matter is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has an acquired psychiatric disorder, to include an 
eating disorder, as a result of his military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include an eating 
disorder, was incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an eating disorder.

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include an eating disorder.  
As noted in the Introduction, the remaining issues are being 
remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the February 1997 rating 
decision.  More recently, the RO applied the current standard 
of review in the June 2002 supplemental statement of the case 
(SSOC).  Thus, any deficiency in the RO's previous 
adjudication was remedied.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply the current standard of 
review in adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After review of the record, the Board has concluded that in 
regard to the issue of entitlement to service connection for 
an acquired psychiatric disorder the veteran has not received 
notice that complies with the VCAA and Quartuccio.  The Board 
notes that an August 2001 VCAA notice letter pertained to the 
issues of entitlement to service connection for migraine 
headaches and a gastrointestinal condition, not the 
psychiatric claim.  Given the nature and quantity of evidence 
in the record and the favorable disposition of the veteran's 
claim, however, the Board finds that the failure to provide 
such notice is not prejudicial to the veteran.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical records as well as reports of private and VA 
examinations, which will be described below.  The veteran and 
his representative have not identified any outstanding 
evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran presented oral testimony at hearings held in March 
and May 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

The veteran's DD 214 shows that he had no service in the 
Republic of Vietnam.  All foreign service was in Europe, 
where he was assigned to duty as a clerk-typist.  

Service medical records are negative for treatment of any 
psychiatric or emotional complaints.  The records show that 
at pre-induction examination in March 1968, the veteran, then 
age 19, was 65 inches tall and weighed 154 pounds.  At 
discharge examination, at age 22 in May 1971, he was 68 
inches tall and weighed 210 pounds.  

During a VA examination in January 1993, the veteran reported 
that when he entered service in 1968 he weighed 160 pounds 
and that he weighed 230 pounds when discharged in 1971 and 
had been overweight since then.  A family history (paternal 
grandfather) of obesity was noted.  Currently, the veteran 
stood 5 feet 6 3/4 (66 3/4) inches tall and weighed 258 pounds.  
The diagnosis was exogenous obesity.  

On VA examination in September 1997, the veteran described 
having some anxiety while he was stationed in Germany and 
reported having nightmares of being sent to Vietnam.  He 
further reported that after his discharge from service, he 
did seek medical treatment for his obesity.  On two 
occasions, he took weight loss medications prescribed to him 
by a doctor.  He lost weight during these intervals, but 
gained it all back after he stopped the medications.  At the 
time of the examination, the veteran was 5 feet 7 inches tall 
and weighed 277 1/2 pounds.  The VA examiner concluded that the 
veteran did not meet the diagnostic criteria for an anxiety 
disorder.  

On private evaluation in March 1998 by Dr. A.G., the veteran 
denied having had any psychiatric treatment.  He reported 
difficulty in his mood and feeling anxious, which dated from 
his time in the military.  He denied any symptoms of anxiety 
other than having fears.  On mental status examination, the 
veteran indicated that he was having difficulty dealing with 
his eating disorder and ate excessively with no improvement.  
He denied any purging but did have binge eating at times.  
The diagnosis was eating disorder not otherwise specified 
(NOS).  Dr. A.G. noted that the veteran did not meet the 
criteria for any anxiety or depressive disorder.  

In a February 1999 statement, Dr. A.G. reported treating the 
veteran since March 1998 for difficulty with anxiety and 
nightmares.  Dr. A.G. noted that the veteran had been unable 
to control his rapid weight gain since he was in the military 
from 1969 to 1971.  Dr. A.G. opined that the veteran's 
"current eating disorder and anxiety disorder could be 
attributed or a factor due to his stress level and his coping 
skills which were ineffective during his time in the Vietnam 
Era from June 1968 to June 1971."  

The veteran was referred for a VA psychiatric evaluation in 
January 2000.  The claims file was reviewed by the examiner.  
It was noted that the veteran had been treated for an anxiety 
type of condition which was felt to be related to his ongoing 
binge eating.  The veteran reported that while in service he 
had extensive worries about whether or not he would be 
shipped to Vietnam, worrying whether or not he would be 
killed.  He reported a recurrence of binge eating following a 
reduction in his anti-depressant medication.  His current 
weight was 290 pounds.  Following mental status examination, 
the VA examiner indicated that the veteran had symptoms 
consistent with an anxiety disorder as well as an eating 
disorder.  The VA examiner stated the then following: 

In review of this veteran's record as a 
result of this interview, it is clear 
that he has had problems with alcohol 
dependency as well as reportedly problems 
with anxiety since his military service 
since this appeared as a stress 
compensatory mechanism that he has 
allowed himself to binge eat and this has 
become an ongoing medical problem for 
him.  

In June 2000, VA referred the veteran for another psychiatric 
evaluation.  His claims file was reviewed.  It was noted that 
the veteran experienced a persistent fear and anxiousness 
while in service and that his accelerated food intake began 
at this time.  This seemed to be in a direct response to 
anxiety.  He was very fearful about going to Vietnam and 
eating seemed to provide some comfort.  Following mental 
status examination, the diagnoses were binge eating disorder, 
depressive disorder NOS, anxiety disorder NOS versus 
generalized anxiety disorder and alcohol abuse in remission.  
The examiner concluded that from the history available, the 
report from Dr. A.G. and the report from the January 2000 VA 
examiner, the veteran did have an eating disorder which did 
have service connection.  

In a March 2004 statement, Dr. A.G. indicated that the 
veteran's eating disorder, anxiety and depression were due to 
a psychiatric disorder dating back to August 1968.  

The veteran provided testimony in support of his claim at 
video conference and travel board hearings in March and May 
2004.  

Analysis

The veteran maintains that while in the military he was in 
constant fear of being sent to Vietnam, and that his fear and 
anxiety led to a psychiatric disorder and an eating disorder.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), the June 2000 VA psychiatric 
evaluation resulted in diagnoses of anxiety, eating and 
depressive disorders.  Therefore, element (1) has been met. 

As for element (2), the service medical records are negative 
for a diagnosis of an acquired psychiatric disorder, to 
include an eating disorder.  The records, however, do reflect 
that the veteran gained what could arguably be considered an 
excessive amount of weight during his period of active duty.  
In addition, the veteran has repeatedly reported experiencing 
symptoms of anxiety during service, which he contends caused 
excessive eating and the weight gain.  To the extent that 
there is evidence of significant weight gain in service (over 
50 pounds during three years), the Board finds that element 
(2) has been met.  

With respect to element (3), medical nexus, there are three 
opinions which address this element.  Dr. A.G.'s February 
1999 statement concluded that the veteran's binge eating 
disorder resulted from his inability to properly cope with 
the stresses of his military service.  In a March 2004 
statement, Dr. A.G. reiterated that the veteran's eating 
disorder, anxiety and depression were due to a psychiatric 
disorder dating back to service.  After reviewing the 
veteran's claims file, VA examiners in January 2000 and in 
June 2000 also concluded that the veteran's eating disorder 
was a direct response to anxiety he felt about the 
possibility of going to Vietnam.  The Board notes that there 
is no medical evidence which contradicts these opinions.  
Accordingly, the Board finds that the third Hickson element 
is met.

Each of the elements necessary for establishment of service 
connection have been met.  Accordingly, the Board finds that 
the veteran's acquired psychiatric disorder, to include an 
eating disorder, was incurred in active service.  The 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include an eating disorder, 
is accordingly granted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include an eating disorder, is granted.  


REMAND

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for migraine and 
tension type headaches.  

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

With respect to the remaining four issues, the Board believes 
that additional evidentiary and procedural development is 
required.

Reasons for remand

The VCAA

After review of the record, the Board has concluded that in 
regard to the issues of entitlement to service connection for 
bilateral pes planus and right ear hearing loss and 
entitlement to an increased rating for left ear hearing loss, 
the veteran has not received notice that complies with the 
VCAA and Quartuccio.  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board points out that the veteran has received proper 
VCAA notice in regard to the issue of service connection for 
migraine headaches.  See VA letter dated August 17, 2001.  

VA examination 

Service connection is in effect for left ear hearing loss, 
evaluated as noncompensably disabling.  In this regard, the 
Board points out that it has already been conceded that the 
veteran incurred acoustic trauma in service.  See the Board 
decision dated January 31, 1997.  The veteran contends that 
his headaches and right ear hearing loss are the result of 
his military service and/or his service-connected left ear 
hearing loss.  See VA Form 21-4138 dated November 12, 1997 
and VA Form 9 dated April 12, 2000.  

Under the provisions of 38 C.F.R. § 3.310(a) (2003), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 
Vet.App. 439 (1995).

The veteran was last afforded a VA audiology examination in 
December 1999.  Audiometric testing at that time did not show 
that he had right ear hearing loss for VA purposes.  See 
38 C.F.R. § 3.385 (2003).  During the May 2004 hearing, the 
veteran testified that hearing in both ears had gotten worse 
since then.  Under such circumstances, another VA examination 
is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In regards to the claim for service connection for pes 
planus, service medical records indicate that the veteran was 
diagnosed with pes planus on his pre-induction examination in 
March 1968.  The veteran contends that his pes planus was 
aggravated by active duty, including running during basic 
training.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his pes planus claim.  

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  Regarding the issues of entitlement 
to service connection for bilateral pes 
planus and right ear hearing loss and 
entitlement to an increased rating for 
left ear hearing loss, VBA should ensure 
that all notification and development 
action required by the VCAA is completed.  
That is the veteran must be informed 
about information and evidence not of 
record that is needed to substantiate his 
claims; what information and evidence VA 
will seek to provide and what he must 
provide; and that he should provide any 
evidence in his possession that pertains 
to these claims.  

2.  VBA should schedule the veteran for a 
VA neurological examination to determine 
the nature and etiology of his headaches.  
All indicated tests and studies should be 
performed.  The examiner is asked to 
state an opinion as to whether the 
veteran's headaches are related to his 
service-connected left ear hearing loss, 
including whether the service-connected 
left ear hearing loss has aggravated any 
headache disorder.  The complete 
rationale for any opinion expressed 
should be provided.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature, severity and etiology of the 
veteran's claimed bilateral pes planus.  
The examiner should express an opinion as 
to whether the veteran's preexisting 
bilateral pes planus was aggravated 
beyond normal progression during or due 
to the veteran's military service.  The 
rationale for any opinion expressed 
should be provided. A report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  VBA should schedule the veteran for a 
VA audiology examination to determine the 
etiology of any right ear hearing loss 
and the current severity of his service-
connected left ear hearing loss.  All 
indicated tests should be performed and 
all findings should be reported in 
detail, including puretone thresholds at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) and 
speech recognition scores for both ears.  
The examiner is asked to state an opinion 
as to whether any right ear hearing loss 
found is related to service or to the 
veteran's service-connected left ear 
hearing loss, including whether the 
service-connected left ear hearing loss 
has aggravated any right ear hearing 
loss.  A report of the examination should 
be associated with the veteran's VA 
claims folder.

5.  Thereafter, VBA should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



